




FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $10,500.00 AND FLORIDA
NON-RECURRING INTANGIBLE TAXES IN THE AMOUNT OF $6,000.00 ARE BEING PAID UPON
RECORDATION OF THIS INSTRUMENT.




MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT




This MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (hereafter referred to
as "Mortgage") made as of February 24, 2004, by and between, AEROSONIC
CORPORATION, whose address is 1212 North Hercules Avenue, Clearwater, Florida
 33765 ("Mortgagor") and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, whose address is 214 North Hogan Street - FL0070, Jacksonville,
Florida  32202 ("Bank").




W I T N E S S E T H :




To secure payment and performance of obligations under a Promissory Note dated
February 16, 2004, in the amount of $3,000,000.00, made by Mortgagor payable to
Bank (as it may be modified or renewed and including any substitute therefor,
called the “Note”), the Credit Agreement, as hereafter defined (but excluding
all notes other than the Note), this Mortgage, and present or future swap
agreements (as defined in 11 U.S.C. § 101) between Bank or any of its affiliates
and Mortgagor, and any renewals, extensions, novations, or modifications of the
foregoing (collectively the "Obligations"), and in consideration of these
premises and for other consideration, Mortgagor does mortgage, grant and convey
unto Bank (for itself and its affiliates), its successors and assigns, all of
Mortgagor's right, title and interest now owned or hereafter acquired in and to
each of the following (collectively, the "Property"):  (i) all those certain
tracts of land in the County of Pinellas, State of Florida described in EXHIBIT
A attached hereto and made part hereof (the "Land"); (ii) all buildings and
improvements now or hereafter erected on the Land; (iii) all fixtures,
machinery, equipment and other articles of real, personal or mixed property
attached to, situated or installed in or upon, or used in the operation or
maintenance of, the Land or any buildings or improvements situated thereon,
whether or not such real, personal or mixed property is or shall be affixed to
the Land; (iv) all building materials, building machinery and building equipment
delivered on site to the Land during the course of, or in connection with, any
construction, repair or renovation of the buildings and improvements situated or
to be situated thereon; (v) all leases, licenses or occupancy agreements of all
or any part of the Land and all extensions, renewals, and modifications thereof,
and any options, rights of first refusal or guarantees relating thereto; all
rents, income, revenues, security deposits, issues, profits, awards and payments
of any kind payable under the leases or otherwise arising from the Land; (vi)
all contract rights, accounts receivable and general intangibles relating to the
Land or the use, occupancy, maintenance, construction, repair or operation
thereof; all management agreements, franchise agreements, utility agreements and
deposits; all maps, plans, surveys and specifications; all warranties and
guaranties; all permits, licenses and approvals; and all insurance policies;
(vii) all estates, rights, tenements, hereditaments, privileges, easements, and
appurtenances of any kind benefiting the Land; all means of access to and from
the Land, whether public or private; and all water and mineral rights; (viii)
all assets described on EXHIBIT B; and (ix) all "Proceeds" of any of the
above-described property, which term shall have the meaning given to it in the
Uniform Commercial Code of the jurisdiction where this Mortgage is recorded (the
“UCC”), whether cash or non-cash, and including insurance proceeds and
condemnation awards; and all replacements, substitutions and accessions thereof.




In the event that Mortgagor is the owner of a leasehold estate with respect to
any portion of the Property and Mortgagor obtains a fee estate in such portions
of the Property, then, such fee estate shall automatically, and without further
action of any kind on the part of the Mortgagor, be and become subject to the
security title and lien of this Agreement.




TO HAVE AND TO HOLD the Property and all the estate, right, title and interest,
in law and in equity, of Mortgagor’s in and to the Property unto Bank, its
successors and assigns, forever.




Mortgagor WARRANTS AND REPRESENTS that Mortgagor is lawfully seized of the
Property, in fee simple, absolute, that Mortgagor has the legal right to convey
and encumber the same, and that the Property is free and clear of all liens and
encumbrances except the Permitted Liens, as defined in the Revolving and Term
Credit and Security Agreement by and among the Bank, Mortgagor and Avionics
Specialties, Inc. of even date herewith, as it may be modified from time to time
(the “Credit Agreement”).  Mortgagor further warrants and will forever defend
all and singular the Property and title thereto to Bank and Bank's successors
and assigns, against the lawful claims of all persons whomsoever.




PROVIDED ALWAYS that if (i) all the Obligations (including without limitation,
all termination payments and any other amounts due under or in connection with
any swap agreements (as defined in 11 U.S.C. § 101) secured hereunder) are paid
in full, (ii) each and every representation, warranty, agreement, covenant and
condition of this Mortgage, and the other Loan Documents (as defined in the
Note), are complied with and abided by, and (iii) any and all swap agreements
(as defined in 11 U.S.C. § 101) secured hereunder have matured or been
terminated, then this Mortgage and the estate hereby created shall cease and be
null, void, and canceled of record.




To protect the security of this Mortgage, Mortgagor further represents and
agrees with Bank as follows:




Payment of Obligations.  That the Obligations shall be timely paid and
performed.




Future Advances.  This Mortgage is given to secure not only existing
Obligations, but also future advances, including obligations under swap
agreements made, and future swap agreements (as defined in 11 U.S.C. § 101)
entered into with Bank or any of its affiliates, within 20 years of the date of
this Mortgage to the same extent as if such future advances and swap agreements
are made on the date of the execution of this Mortgage; provided that such
advances are subject to a written agreement that they will be subject to this
Mortgage.  The principal amount that may be so secured may decrease or increase
from time to time, but the total amount so secured at any one time shall not
exceed $10,000,000.00, plus all interest, costs, reimbursements, fees and
expenses due under this Mortgage and secured hereby. Mortgagor shall not execute
any document that impairs or otherwise impacts the priority of any existing or
future Obligations secured by this Mortgage.




Grant of Security Interest in Personal Property.  This Mortgage constitutes a
security agreement under the UCC and shall be deemed to constitute a fixture
financing statement.  Mortgagor hereby grants a security interest in any
personal property included in the Property.  On request of Bank, Mortgagor will
execute one or more Financing Statements in form satisfactory to Bank and will
pay all costs and expenses of filing the same in all public filing offices,
where filing is deemed desirable by Bank.  Bank is authorized to file Financing
Statements relating to the Property without Mortgagor's signature where
permitted by law.  Mortgagor appoints Bank as its attorney-in-fact to execute
such documents necessary to perfect Bank's security interest on Mortgagor's
behalf.  The appointment is coupled with an interest and shall be irrevocable as
long as any Obligations remain outstanding.




Nothing herein obligates Bank to provide credit in excess of the Obligations.




Leases, Subleases and Easements.  Mortgagor shall maintain, enforce and cause to
be performed all of the terms and conditions under any lease, sublease or
easement which may constitute a portion of the Property. Mortgagor shall not,
without the consent of Bank, enter into any new lease of all or any portion of
the Property, agree to the cancellation or surrender under any lease of all or
any portion of the Property, agree to prepayment of rents, issues or profits
(other than rent paid at the signing of a lease or sublease), modify any such
lease so as to shorten the term, decrease the rent, accelerate the payment of
rent, or change the terms of any renewal option; and any such purported new
lease, cancellation, surrender, prepayment or modification made without the
consent of Bank shall be void as against Bank.




Required Insurance.  Mortgagor shall maintain with respect to the Property:  (i)
during construction of any improvements on the Property, "all-risk" builders
risk insurance which must include windstorm, hail damage, fire and vandalism
(non-reporting Completed Value with Special Cause of Loss form), in an amount
not less than the completed replacement value of the improvements under
construction, naming Bank as mortgagee and loss payee; (ii) upon completion of
construction, upon occupancy of any improvements, and at all other times,
insurance against loss or damage by fire and other casualties and hazards by
insurance written on an "all risks" basis, in an amount not less than the
replacement cost thereof, including coverage for loss of rents or business
interruption if applicable, naming Bank as loss payee and mortgagee; (iii) if
the Property is required to be insured pursuant to the National Flood Reform Act
of 1994, and the regulations promulgated thereunder, flood insurance is required
in the amount equal to the lesser of the loan amount or maximum available under
the National Flood Insurance Program, but in no event should the amount of
coverage be less than the value of the improved structure, naming Bank as
mortgagee and loss payee. If, after closing, the Property (or any part thereof)
is remapped and if the vertical improvements are determined to be located in a
special flood hazard area, Mortgagor must obtain and maintain a flood insurance
policy.  If, within forty-five (45) days of receipt of notification from Bank
that the Property has been reclassified by FEMA as being located in a special
flood hazard area, Mortgagor has not provided sufficient evidence of flood
insurance, Bank is mandated under federal law to purchase flood insurance on
behalf of Mortgagor, and Bank will add the associated costs to the principal
balance of the Mortgage Note.  If the land or any portion thereof is located in
a special flood hazard area, this Agreement may be terminated by Bank at its
sole option; (iv) as applicable, insurance which complies with the workers’
compensation and employers’ liability laws of all states in which Mortgagor
shall be required to maintain such insurance; and (v) liability insurance
providing coverage in such amount as Bank may require but in no event less than
$1,000,000.00 combined single limit, naming Bank as an additional insured; and
(vi) such other insurance as Bank may require from time to time.




All property insurance policies shall contain an endorsement or agreement by the
insurer in form satisfactory to Bank that any loss shall be payable in
accordance with the terms of such policy notwithstanding any act or negligence
of Mortgagor and the further agreement (within both the property and liability
policies) of the insurer waiving rights of subrogation against Bank, and rights
of set-off, counterclaim or deductions against Mortgagor.




All insurance policies shall be in form, provide coverages, be issued by
companies and be in amounts satisfactory to Bank.  At least 30 days prior to the
expiration of each such policy, Mortgagor shall furnish Bank with evidence
satisfactory to Bank that such policy has been renewed or replaced or is no
longer required hereunder.  All such policies shall provide that the policy will
not be canceled or materially amended without at least 30 days prior written
notice to Bank.  In the event Mortgagor fails to provide, maintain, keep in
force, and furnish to Bank the policies of insurance required by this paragraph,
Bank may procure such insurance or single-interest insurance in such amounts, at
such premium, for such risks and by such means as Bank chooses, at Mortgagor's
expense; provided however, Bank shall have no responsibility to obtain any
insurance, but if Bank does obtain insurance, Bank shall have no responsibility
to assure that the insurance obtained shall be adequate or provide any
protection to Mortgagor.




Insurance Proceeds.  After occurrence of any loss to any of the Property,
Mortgagor shall give prompt written notice thereof to Bank.




In the event of such loss all insurance proceeds, including unearned premiums,
shall be payable to Bank, and Mortgagor hereby authorizes and directs any
affected insurance company to make payment of such proceeds directly to Bank and
not to Bank and Mortgagor jointly.  Bank is hereby authorized by Mortgagor to
make proof of loss if not promptly made by Mortgagor, settle, adjust or
compromise any claims for loss or damage under any policy or policies of
insurance and Mortgagor appoints Bank as its attorney-in-fact to receive and
endorse any insurance proceeds to Bank, which appointment is coupled with an
interest and shall be irrevocable as long as any Obligations remain unsatisfied.
 Mortgagor shall pay the costs of collection, including attorneys’ fees, of
insurance proceeds payable on account of such damage or destruction.  Mortgagor
shall have no claim against the insurance proceeds, or be entitled to any
portion thereof, and all rights to the insurance proceeds are hereby assigned to
Bank as security for payment of the Obligations.




In the event of any damage to or destruction of the Property, Bank shall have
the option of applying or paying all or part of the insurance proceeds to (i)
the Obligations in such order as Bank may determine, (ii) restoration,
replacement or repair of the Property in accordance with Bank’s standard
construction loan disbursement conditions and requirements, or (iii) Mortgagor.
 Nothing herein shall be deemed to excuse Mortgagor from restoring, repairing
and maintaining the Property as required herein.




Minimum Standards.  In addition to the requirements set forth in the Loan
Documents, all surveys, insurance, title policies, construction documents,
environmental reports, payment and performance bonds, and any other due
diligence or additional documents required in connection with the Loan
Documents, shall comply with Bank’s minimum standards in place from time to time
for such documents, which shall be provided in writing by Bank to Borrower upon
request.




Impositions; Escrow Deposit.  Mortgagor will pay all taxes, levies, assessments
and other fees and charges imposed upon or which may become a lien upon the
Property under any law or ordinance (all of the foregoing collectively
"Impositions") before they become delinquent and in any event in the same
calendar year in which they first become due.  Upon request of Bank, after
occurrence of any Default, Mortgagor shall add to each periodic payment required
under the Mortgage Note the amount estimated by Bank to be sufficient to enable
Bank to pay, as they come due, all Impositions and insurance premiums which
Mortgagor is required to pay hereunder.  Payments requested under this provision
shall be supplemented or adjusted as required by Bank from time to time.  Such
funds may be commingled with the general funds of Bank and shall not earn
interest.  Upon the occurrence of a Default, Bank may apply such funds to pay
any of the Obligations.




Use of Property.  Mortgagor shall use and operate, and require its lessees or
licensees to use and operate, the Property in compliance with all applicable
laws (including, for example, the Americans with Disabilities Act and the Fair
Housing Act) and ordinances, covenants, and restrictions, and with all
applicable requirements of any lease or sublease now or hereafter affecting the
Property.  Mortgagor shall not permit any unlawful use of the Property or any
use that may give rise to a claim of forfeiture of any of the Property.
 Mortgagor shall not allow changes in the stated use of Property from that
disclosed to Bank at the time of execution hereof.  Mortgagor shall not initiate
or acquiesce to a zoning change of the Property without prior notice to, and
written consent of, Bank.




Maintenance, Repairs and Alterations.  Mortgagor shall keep and maintain the
Property in good condition and repair and fully protected from the elements to
the satisfaction of Bank.  Mortgagor will not remove, demolish or structurally
alter any of the buildings or other improvements on the Property (except such
alterations as may be required by laws, ordinances or regulations) without the
prior written consent of Bank.  Mortgagor shall promptly notify Bank in writing
of any material loss, damage or adverse condition affecting the Property.




Eminent Domain.  Should the Property or any interest therein be taken or damaged
by reason of any public use or improvement or condemnation proceeding
("Condemnation"), or should Mortgagor receive any notice or other information
regarding such Condemnation, Mortgagor shall give prompt written notice thereof
to Bank.  Bank shall be entitled to all compensation, awards and other payments
or relief granted in connection with such Condemnation and, at its option, may
commence, appear in and prosecute in its own name any action or proceedings
relating thereto.  Bank shall be entitled to make any compromise or settlement
in connection with such taking or damage.  All compensation, awards, and damages
awarded to Mortgagor related to any Condemnation (the "Proceeds") are hereby
assigned to Bank and Mortgagor agrees to execute such further assignments of the
Proceeds as Bank may require.  Bank shall have the option of applying or paying
the Proceeds in the same manner as insurance proceeds as provided herein.
 Mortgagor appoints Bank as its attorney-in-fact to receive and endorse the
Proceeds to Bank, which appointment is coupled with an interest and shall be
irrevocable as long as any Obligations remain unsatisfied.




Environmental Condition of Property and Indemnity.  Mortgagor warrants and
represents to Bank, except as previously reported by Mortgagor to Bank in
writing or contained in any environmental assessment provided to Bank prior to
the date hereof, that:  (i) Mortgagor has inspected and is familiar with the
environmental condition of the Property; (ii) the Property and Mortgagor, and
any occupants of the Property, are in compliance with and shall continue to be
in compliance with all applicable federal, state and local laws and regulations
intended to protect the environment and public health and safety as the same may
be amended from time to time ("Environmental Laws"); (iii) the Property is not
and has never been used to generate, handle, treat, store or dispose of, in any
quantity, oil, petroleum products, hazardous or toxic substances, hazardous
waste, regulated substances or hazardous air pollutants ("Hazardous Materials")
in violation of any Environmental Laws; (iv) no Hazardous Materials (including
friable asbestos or mold in any form) are located on or under the Property or
emanate from the Property, except customary amounts of cleaning material,
solvents and other material used in the ordinary course of business in strict
compliance with all Environmental Laws; (v) there are no unregistered
underground storage tanks on the Property that are subject to any underground
storage tank registration laws or regulations; (vi) no notice has been received
with regard to any Hazardous Material on the Property; (vii) no action,
investigation or proceeding is pending or to Mortgagor’s knowledge threatened
which seeks to enforce any right or remedy against Mortgagor or the Property
under any Environmental Law; and (viii) all licenses, permits and other
governmental or regulatory actions necessary for the Property to comply with
Environmental Laws shall be obtained and maintained and Mortgagor shall assure
compliance therewith.




Further, Mortgagor represents to Bank that no portion of the Property is a
protected wetland.  Mortgagor agrees to notify Bank immediately upon receipt of
any citations, warnings, orders, notices, consent agreements, process or claims
alleging or relating to violations of any Environmental Laws or to the
environmental condition of the Property and shall conduct and complete all
investigations and all cleanup actions necessary to comply with the
Environmental Laws and to remove, in accordance with Environmental Laws, any
Hazardous Material from the Property.




Mortgagor shall indemnify, hold harmless, and defend Bank from and against any
and all damages, penalties, fines, claims, suits, liabilities, costs, judgments
and expenses, including attorneys', consultants' or experts' fees of every kind
and nature incurred, suffered by or asserted against Bank as a direct or
indirect result of:  (i) representations made by Mortgagor in this Section being
or becoming untrue in any material respect; (ii) Mortgagor’s violation of or
failure to meet the requirements of any Environmental Laws; or (iii) Hazardous
Materials which, while the Property is subject to this Mortgage, exist on the
Property.  Bank shall have the right to arrange for or conduct environmental
inspections of the Property from time to time (including the taking of soil,
water, air or material samples).  The cost of such inspections made after
Default or which are required by laws or regulations applicable to Bank shall be
borne by Mortgagor.  However, Mortgagor's indemnity shall not apply to any
negligent or intentional act of Bank which takes place after foreclosure or
satisfaction of this Mortgage.  These indemnification obligations are in
addition to General Indemnification provisions set forth hereafter.  Mortgagor’s
Obligations under this section shall continue, survive and remain in full force
and effect notwithstanding the repayment of the Obligations, a foreclosure of or
exercise of power of sale under this instrument, a delivery of a deed in lieu of
foreclosure, a cancellation or termination of record of this instrument and the
transfer of the Property.




Appraisals.  Mortgagor agrees that Bank may obtain an appraisal of the Property
when required by the regulations of the Federal Reserve Board or the Office of
the Comptroller of the Currency, any other regulatory agency or, after Default,
at such other times as Bank may reasonably require (but not more often than once
every three years unless a Default shall exist).  Such appraisals shall be
performed by an independent third party appraiser selected by Bank.  The cost of
such appraisals shall be borne by Mortgagor.  If requested by Bank, Mortgagor
shall execute an engagement letter addressed to the appraiser selected by Bank.
 Mortgagor’s failure or refusal to sign such an engagement letter, however,
shall not impair Bank's right to obtain such an appraisal.  Mortgagor agrees to
pay the cost of such appraisal within 10 days after receiving an invoice for
such appraisal.




Inspections.  Bank, or its representatives or agents, are authorized to enter at
any reasonable time upon any part of the Property for the purpose of inspecting
the Property and for the purpose of performing any of the acts it is authorized
to perform under the terms of this Mortgage.




Liens and Subrogation.  Mortgagor shall pay and promptly discharge all liens,
claims and encumbrances upon the Property.  Mortgagor shall have the right to
contest in good faith the validity of any such lien, claim or encumbrance,
provided:  (i) such contest suspends the collection thereof or there is no
danger of the Property being sold or forfeited while such contest is pending;
(ii) Mortgagor first deposits with Bank a bond or other security satisfactory to
Bank in such amounts as Bank shall reasonably require; and (iii) Mortgagor
thereafter diligently proceeds to cause such lien, claim or encumbrance to be
removed and discharged.




Bank shall be subrogated to any liens, claims and encumbrances against Mortgagor
or the Property that are paid or discharged through payment by Bank or with loan
proceeds, notwithstanding the record cancellation or satisfaction thereof.




Waiver of Mortgagor's Rights.  To the fullest extent permitted by law, Mortgagor
waives the benefit of all laws now existing or that hereafter may be enacted
providing for (i) any appraisement before sale of any portion of the Property,
(ii) in any way extending the time for the enforcement of the collection of the
Notes or the debt evidenced thereby or any of the other Obligations, rights
under the fifth and fourteenth amendments to the Constitution of the United
States and any similar rights under the constitutions of any state, and any
rights to hearing prior to the exercise by Bank of any right, power, or remedy
herein provided to Bank.




To the full extent Mortgagor may do so, Mortgagor agrees that Mortgagor will not
at any time insist upon, plead, claim or seek to take the benefit or advantage
of any law now or hereafter in force providing for any exemption (including
homestead exemption), appraisement, valuation, stay, extension or redemption,
and Mortgagor for themselves and their respective heirs, devisees,
representatives, successors and assigns, and for any and all persons claiming
any interest in the Property, to the extent permitted by law, hereby waive and
release all rights of valuation, appraisement, redemption, stay of execution,
the benefit of all exemption laws, notice of election to mature or declare due
the whole of the secured indebtedness and marshalling in the event of
foreclosure of the liens hereby created.  Mortgagor further waives any and all
notices including, without limitation, notice of intention to accelerate and of
acceleration of the Obligations.




Payments by Bank.  In the event of default in the timely payment or performance
of any of the Obligations, Bank, at its option and without any duty on its part
to determine the validity or necessity thereof, may pay the sums for which
Mortgagor is obligated.  Further, Bank may pay such sums as Bank deems
appropriate for the protection and maintenance of the Property including,
without limitation, sums to pay impositions and other levies, assessments or
liens, maintain insurance, make repairs, secure the Property, maintain utility
service, intervene in any condemnation and pay attorneys' fees and other fees
and costs to enforce this Mortgage or protect the lien hereof (including
foreclosure) or collect the Obligations, without limitation, including those
incurred in any proceeding including bankruptcy or arbitration.  Any amounts so
paid shall bear interest at the default rate stated in the Notes and shall be
secured by this Mortgage.




Indemnification.  Mortgagor shall protect, indemnify and save harmless Bank from
and against all losses, liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Damages”) imposed upon, incurred
by or asserted against Bank on account of (i) the Loan Documents or any failure
or alleged failure of Mortgagor to comply with any of the terms or
representations of this Mortgage; (ii) any claim of loss or damage to the
Property or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Property or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Mortgagor to comply with any law, rule or regulation
applicable to the Property or the use, occupancy or operation of the Property
(including, without limitation, the failure to pay any taxes, fees or other
charges), provided that such indemnity shall be effective only to the extent of
any Damages that may be sustained by Bank in excess of any net proceeds received
by it from any insurance of Mortgagor (other than self-insurance) with respect
to such Damages, (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Bank relating in any way to or any matter
contemplated by the Loan Documents, (v) any claim for brokerage fees or such
other commissions relating to the Property or any other Obligations, or (vi) any
and all liability arising from any leases related to the Property.  Nothing
contained herein shall require Mortgagor to indemnify Bank for any Damages
resulting from Bank's gross negligence or its willful and wrongful acts.  The
indemnity provided for herein shall survive payment of the Obligations and shall
extend to the officers, directors, employees and duly authorized agents of Bank.
 In the event the Bank incurs any Damages arising out of or in any way relating
to the transaction contemplated by the Loan Documents (including any of the
matters referred to in this section), the amounts of such Damages shall be added
to the Obligations, shall bear interest, to the extent permitted by law, at the
interest rate borne by the Obligations from the date incurred until paid and
shall be payable on demand.




Assignment of Rents.  Mortgagor hereby absolutely assigns and transfers to Bank
all the leases, rents, issues and profits of the Property (collectively
"Rents").  Although this assignment is effective immediately, so long as no
Default exists, Bank gives to and confers upon Mortgagor the privilege under a
revocable license to collect as they become due, but not prior to accrual, the
Rents and to demand, receive and enforce payment, give receipts, releases and
satisfactions, and sue in the name of Mortgagor for all such Rents.  Mortgagor
represents there has been no prior assignment of leases or Rents, and agrees not
to further assign such leases or Rents.  Upon any occurrence of Default, the
license granted to Mortgagor herein shall be automatically revoked without
further notice to or demand upon Mortgagor, and Bank shall have the right, in
its discretion, without notice, by agent or by a receiver appointed by a court,
and without regard to the adequacy of any security for the Obligations, (i) to
enter upon and take possession of the Property, (ii) notify tenants, subtenants
and any property manager to pay Rents to Bank or its designee, and upon receipt
of such notice such persons are authorized and directed to make payment as
specified in the notice and disregard any contrary direction or instruction by
Mortgagor, and (iii) in its own name, sue for or otherwise collect Rents,
including those past due, and apply Rents, less costs and expenses of operation
and collection, including attorneys' fees, to the Obligations in such order and
manner as Bank may determine or as otherwise provided for herein.  Bank’s
exercise of any one or more of the foregoing rights shall not cure or waive any
Default or notice of Default hereunder.




Due on Sale or Further Encumbrance or Transfer of an Interest in Mortgagor.
 Without the prior written consent of Bank in each instance, Mortgagor shall not
(i) sell, convey, transfer or encumber the Property, or any part thereof or
interest therein, whether legal or equitable, (ii) cause or permit any transfer
of the Property or any part thereof, whether voluntarily, involuntarily or by
operation of law, or (iii) enter into any agreement or transaction to transfer,
or accomplish in form or substance a transfer, of the Property.  A "transfer" of
the Property includes:  (a) the direct or indirect sale, transfer or conveyance
of the Property or any portion thereof or interest therein; (b) the execution of
an installment sale contract or similar instrument affecting all or any portion
of the Property ;and (c) an agreement by Mortgagor leasing all or a substantial
part of the Property for other than actual occupancy by a space tenant
thereunder or a sale, assignment or other transfer of or the grant of a security
interest in and to any Leases.




Bank’s consent to any conveyance or encumbrance may be conditioned upon an
increase in the interest rate specified in the Notes (or other Obligations), an
extension or curtailment of the maturity of the Obligations, or other
modification of the Notes or this instrument.




Remedies of Bank on Default.  Failure of Mortgagor or any other person liable to
timely pay or perform any of the Obligations beyond any applicable grace
periods, or the occurrence of any Default, as defined in the Note (the reference
herein and in the Note to the Credit Agreement shall mean such agreement as it
may be modified from time to time and such references shall continue to be
effective notwithstanding the termination of such Credit Agreement), or the
occurrence of an Event of Default, as defined in the Credit Agreement, is a
default ("Default") under this Mortgage.  Upon the occurrence of Default the
following remedies are available, without limitation, to Bank:  (i) Bank may
exercise any or all of Bank's remedies under this Mortgage or other Loan
Documents including, without limitation, acceleration of the maturity of all
payments and Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101) with Bank or any of its affiliates, which shall be
due in accordance with and governed by the provisions of said swap agreements;
(ii) Bank may take immediate possession of the Property or any part thereof
(which Mortgagor agrees to surrender to Bank) and manage, control or lease the
same to such persons and at such rental as it may deem proper and collect and
apply Rents to the payment of:  (a) the Obligations, together with all costs and
attorneys' fees; (b) all Impositions and any other levies, assessments or liens
which may be prior in lien or payment to the Obligations, and premiums for
insurance, with interest on all such items; and (c) the cost of all alterations,
repairs, replacements and expenses incident to taking and retaining possession
of the Property and the management and operation thereof; all in such order or
priority as Bank in its sole discretion may determine; (iii) Bank  may foreclose
this Mortgage pursuant to applicable law and exercise all remedies available
under the Uniform Commercial Code or other laws; (iv) Bank may apply to any
court of competent jurisdiction for the appointment of a receiver for all
purposes including, without limitation, to manage and operate the Property or
any part thereof, and to apply the Rents therefrom as hereinabove provided.  In
the event of such application, Mortgagor consents to the appointment of a
receiver, and agrees that a receiver may be appointed without notice to
Mortgagor, without regard to whether Mortgagor has committed waste or permitted
deterioration of the Property, without regard to the adequacy of any security
for the Obligations, and without regard to the solvency of Mortgagor or any
other person, firm or corporation who or which may be liable for the payment of
the Obligations. The taking of possession shall not prevent concurrent or later
proceedings for the foreclosure sale of the Property.




Credit Agreement.  The Mortgagor shall comply with the terms of the Credit
Agreement as in effect from time to time.  If such Credit Agreement terminates,
the Mortgagor shall continue to comply with, and references herein and in the
Note to the Credit Agreement shall mean the Credit Agreement as in effect
immediately prior to the termination.




Miscellaneous Provisions.  Mortgagor agrees to the following:  (i) All remedies
available to Bank with respect to this Mortgage or available at law or in equity
shall be cumulative and may be pursued concurrently or successively.  No delay
by Bank in exercising any remedy shall operate as a waiver of that remedy or of
any Default.  Any payment by Bank or acceptance by Bank of any partial payment
shall not constitute a waiver by Bank of any Default; (ii) Mortgagor represents
that Mortgagor (a) is (1) an adult individual and is sui juris, or (2) a
corporation, general partnership, limited partnership, limited liability company
or other legal entity, duly organized, validly existing and in good standing
under the laws of its state of organization, and is authorized to do business in
each other jurisdiction wherein its ownership of property or conduct of business
legally requires such organization (b) has the power and authority to own its
properties and assets and to carry on its business as now being conducted and as
now contemplated; and (c) has the power and authority to execute, deliver and
perform, and by all necessary action has authorized the execution, delivery and
performance of, all of its obligations under this Mortgage and any other Loan
Document to which it is a party.  (iii) The provisions hereof shall be binding
upon and inure to the benefit of Mortgagor, its heirs, personal representatives,
successors and assigns including, without limitation, subsequent owners of the
Property or any part thereof, and shall be binding upon and inure to the benefit
of Bank, its successors and assigns and any future holder of the Notes or other
Obligations; (iv) Any notices, demands or requests shall be sufficiently given
Mortgagor if in writing and mailed or delivered to the address of Mortgagor
shown above or to another address as provided herein and to Bank if in writing
and mailed or delivered to Wachovia Bank, National Association, Mail Code
VA7391, P. O. Box 13327, Roanoke, VA  24040 or Wachovia Bank, National
Association, Mail Code VA7391, 10 South Jefferson Street, Roanoke, VA  24011, or
such other address as Bank may specify from time to time and in the event that
Mortgagor changes Mortgagor’s address at any time prior to the date the
Obligations are paid in full, that party shall promptly give written notice of
such change of address by registered or certified mail, return receipt
requested, all charges prepaid.  Notices to Bank must include the mail code. (v)
This Mortgage may not be changed, terminated or modified orally or in any manner
other than by an instrument in writing signed by the parties hereto; (vi) All
references to “Bank” shall mean to “Bank (for itself and its affiliate)”; (vii)
The captions or headings at the beginning of each paragraph hereof are for the
convenience of the parties and are not a part of this Mortgage; (viii) If the
lien of this Mortgage is invalid or unenforceable as to any part of the
Obligations, the unsecured portion of the Obligations shall be completely paid
(and all payments made shall be deemed to have first been applied to payment of
the unsecured portion of the Obligations) prior to payment of the secured
portion of the Obligations and if any clause, provision or obligation hereunder
is determined invalid or unenforceable the remainder of this Mortgage shall be
construed and enforced as if such clause, provision or obligation had not been
contained herein; (ix) This Mortgage shall be governed by and construed under
the laws of the jurisdiction where this Mortgage is recorded; (x) Mortgagor by
execution and Bank by acceptance of this Mortgage agree to be bound by the terms
and provisions hereof).




[Signatures appear on the following page]








004.416114.4




IN WITNESS WHEREOF, Mortgagor has signed and sealed this instrument as of the
day and year first above written.







Mortgagor

AEROSONIC CORPORATION







CORPORATE

By: ___________________________________________________

SEAL

Name: David Baldini

 Title: President







Signed, sealed and delivered

before the following witnesses:












Print Name:




















Print Name:















Commonwealth of Virginia

County of Albemarle




The foregoing instrument was acknowledged this day by David Baldini, President
of Aerosonic Corporation, a Delaware corporation on behalf of the corporation,
who is personally known to me or who has produced _____________________ as
identification.




Witness my hand and official seal, this _____ day of February, 2004.




_______________________________________, Notary Public

Notary Seal

___________________________________________________

(Printed Name of Notary)




Commission Expires:

________________________________




Commission Number:

________________________________















TABLE OF CONTENTS

 * EXHIBIT A
   

EXHIBIT A




Begin at the Northeast corner of the Southeast ¼ of the Northwest ¼ of SECTION
12, TOWNSHIP 29 SOUTH, RANGE 15 EAST, Pinellas County, Florida, and run thence
South 0°16’59” West, along the North-South mid-section line of said section, a
distance of 350.0 feet to a point; thence run North 89°20’5” West, a distance of
50.0 for the Point of Beginning, thence run North 89°20’5” West, a distance of
450.0 feet to a point, thence run South 0°16’59” West, a distance of 415.0 feet
to a point, thence run South 89°20’5” East, a distance of 450.0 feet, thence run
North 0°16’59” East, a distance of 415.0 feet to the Point of Beginning, all in
a portion of Tract A of REPLAT OF BLOCKS 1 THROUGH 19 OF MARYMONT, according to
the map or plat thereof as recorded in Plat Book 39, Page 31, of the Public
Records of Pinellas County, Florida.










004.416114.4



EXHIBIT B




The following, whether now owned or hereafter acquired:




All minerals, soil, flowers, shrubs, crops, trees, timber and other emblements
now or hereafter on the Property described on Exhibit A hereto (herein referred
to as "Property") or under or above the same or any part or parcel thereof.




All of the water, sanitary and storm sewer systems which are now or hereafter
located by, over, and upon the Property or any part and parcel thereof, and
which water system includes all water mains, service laterals, hydrants, valves
and appurtenances, and which sewer system includes all sanitary sewer lines,
including mains, laterals, manholes and appurtenances.




All paving for streets, roads, walkways or entrance ways now or hereafter
located on the Property or any part or parcel thereof.




All interest as lessor in and to all leases or rental arrangements of the
Property, or any part thereof, heretofore made and entered into, and in and to
all leases or rental arrangements hereafter made and entered into, together with
any and all guarantees of such leases or rental arrangements and including all
present and future security deposits and advance rentals.




All rights under agreements to sell or otherwise convey the Property or any
collateral listed herein and all cash and noncash proceeds thereof, including
purchase money, promissory notes and installment sales agreements, and any
rights in collateral or guaranties securing any such notes or other proceeds.

Any and all awards or payments, including interest thereon, and the right to
receive the same, as a result of (a) the exercise of the right of eminent
domain, (b) the alteration of the grade of any street, or (c) any other injury
to, taking of, or decrease in the value of the Property, all improvements
thereof and other collateral in this Exhibit.




All unearned premiums accrued, accruing or to accrue under any and all insurance
policies now or hereafter provided pursuant to the terms of security agreements,
and all proceeds or sums payable for the loss of or damage to (a) Property, any
instruments thereto, or the collateral described herein, or (b) rents, revenues,
income, profits or proceeds from leases, franchises, concessions or licenses or
on any part of the Property.




All contracts, contract rights, accounts receivable and general intangibles
arising from contracts entered into in connection with development, construction
upon, or sale of part or all of the Property, including contract or sales
deposits, and all proceeds thereof.




All furniture, furnishings, appliances and equipment and all other tangible
personal property now or hereafter owned or acquired and now or hereafter
located or installed at or in any other improvements on the Property or
elsewhere at or on the Property, together with all accessories and parts now
attached to or used in connection with any such property or which may hereafter
at any time be placed in or added thereto and also any and all replacements and
proceeds of any such Property.




All architectural and engineering plans and specifications, surveys, site plans,
appraisals, feasibility studies and development proposals, building permits,
easements, licenses, permits, agreements and other general intangibles now or
hereafter existing pertaining to the Property.




All rights under payment, performance, and other types of bonds relating to the
ownership development, construction or operation of the Property of any
improvements thereto and all rights under governmental and nongovernmental
permits, licenses and agreements relating to the ownership, development,
construction or operation of the Property or improvements thereto, including
rights under any land sale or condominium registrations, development orders and
other agreements, permits, orders or rights relating to land use.




All rights under any covenants or restrictions, party wall agreements, set-back
agreements, cross-easement agreements and similar agreements now or hereafter
affecting the Property, including the right to grant waivers and releases and
all other rights of the owner or declarant thereunder.




All substitutions for, amendments to or modifications, extensions or renewals of
any collateral herein and all proceeds thereof, in whatever form.











004.416114.41


